LAND RENT CONTRACTUAL AGREEMENT MADE BETWEEN

NISTRY OF AGRICULTURE AND RURAL DE OP
: AND
SANNATI_ AGRO FARM ENTERPRISES Pyt. Ltd. (ETHIOPIA
BRANCH)

This Land Lease Agreement is made and entered by and between Ministry of Agriculture and Rural
Development of FDRE having its principal office at Bole sub city , Addis Ababa, Ethiopia. |herein after
referred to as the =" Lessor").

and

Sannati Agro Farm Enterprises Pvt. Itd (Ethiopia Branch) is a Private limited company
incorporated under Ethiopian Law and having its Registered Office at H.no 1320, Kebele 03, Nefas silk
Lafto Sub City, Addis Ababa, Ethiopia [herein after referred to as "lessee", which expression where the
context admits shall also mean and include its successors and assigns, including a company to be
incorporated for the purpose here in after mentioned by the lessee in the Federal Democratic Republic of
Ethiopia.

WHEREAS, the lessee, a business organization incorporated to engage in Rice and rotational
pulse & cereal crops farm development under the relevant laws of Ethiopia: and requires
sufficient land in Gambela regional State;

WHEREAS, the Lessor is willing to provide the required land lease basis in accordance with the
terms and conditions provided hereunder;

NOW THEREFORE, the parties have executed this land lease agreement on October 01,2010 under
the terms and conditions indicated herein below.

Article 1
Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of rural land for
Rice and rotational pulse & cereal crops farming and related activities on the land measuring
10,000 hectares, located in Gambela Regional State, Agnuwa Zone, Dima district
Bandira kebele together with the lease certificate serial No ---- with all rights of easement
of amenities, fittings, fixtures, structures, installations, property or other improvements
standing thereon, to the company incorporated in the Federal Democratic Republic of
Ethiopia.

1.2 This Lease Agreement shall be applicable to the full and exclusive use of that parcel of Rural
land more particularly described in this lease [herein after referred to as the 'Lease Land’ for
cultivation or development of Rice, pulses and other rotational crops free of any other land

“ace
em cra
ioe;

4,

Article 2

Period of the land lease and payment rate of the land lease

2.1 This land lease agreement is made for period of 25 years but can be renewed ‘or another

additional years mutually agreed between the parties.
2.2 Land rental payment procedure

2.2.1 There shall be a 3 years grace period for the land rent, where the rent duriny. this period
will be prorated over the remaining years annually, commencing from the date 0! execution of
this agreement

2.2.2 Thereafter, the annual lease rate per hectare of land for use of agricultural
investment referred to an article 1 on this contract per hectare shall be birr
158(Birr One Hundred Fifty Eight Only) ,and total amount payment of contract
shall be birr 39,500,000(Birr Thirty Nine Million Five Hundred Thousand only).
The annual amount of payment shall be birr /,580,000(Birr One Million Five
Hundred Eighty thousand only)

2.2.3 Up on payment of the lease for the amount of land contracted, the receipt should be immediately
issued to Lessee and a copy of which shall be submitted to district administrative lice.

2.2.4 There shall be one year down payment for the land indicated herein above, the staicment on No
2.2.1 of this article being as it is.

2.2.5 The leasor reserves the right to revise the lease payment rate as the need ‘ay arise in
consultation with the lessee.

Article 3
Rights of the Lessee
The lessee has the right to:

3.1 Develop the land for Rice, pulses and other rotational crops that are agreed and admin sicr the land.
in accordance with the terms of this agreement.

Build infrastructure such as dams, water boreholes, power houses, irrigation system. 1 ds, bridges.
offices, residential buildings, fuel/power supply stations/out lets health/Iospitals/!ispensaries .
educational facilities, at the discretion of Lessee upon consultation and submission of permit

req

sest with concerned offices subject to the type and size of the investment project whenever it

deems so appropriate.

3.3 Develop or administer the leased land on his own or through a legally delegated person agency.

3.4 Develop and cultivate the land and harvest the crop and carry on all other activities by mechanization
or such other means that the lessee shall in its own discretion deem fit and proper in the
circumstances,

3.5 Get additional land based on the performance , accomplishment and need of the compan

3.6 Terminate the land lease agreement subject to at least six months prior written notice i): on justified

good cause.

Article 4

Obligations of Lessee

Lessee shall bear the obligation to provide good care and conservation of the leased land and natural
resources thereon, with particular obligations to:

a) Conserve tree plantations that have not been cleared for earth works.

b) Apply appropriate working methods to prevent soil erosion in slopping areas.

c) Observe and implement the entire provision of legislations providing for natural resource
conservation,

d) conduct environmental impact assessment and deliver the report with in three months
of execution of this agreement.

4.2 The lessee should take over the leased land with in 30 days of execution of this sxreement by
settling the required down payment as indicated in article 2.2.4

4.3 The lessee is expected to start to develop the land within six months from the date o! execution of
the land lease Agreement or from the date of receipt of last of all the clearances from the
government and other agencies are received by the lessee which ever is latter.

4.4 Under the contract, the lessee shall develop 1/5" of the leased plot of land within the first year
from the date of signing of this land lease contract or from the date of receipt of all tice clearances
from the government and other agencies, as may be required are received by the lessee, whichever
is later; accordingly, it shall develop the entire plot of leased land within a period of yot more than
5 years starting from the date as specified above.

4.5 Upon expiry or termination of land lease contract or revocation of investment license. lessee shall

remove assets installed on the leased land in good order and hand over the leased |ind to lessor

within a period not exceeding one year.

4.6

4.7 Once the annual land lease rent becomes payable up on completion of the grace periow on the sixth
year the lessee has the obligation to settle the current annual land rent including the prorated
amount of the grace period to the Regions where the land is located during the mont), December
up to June every year as per predetermined lease rate for rural lands

48

essee shall, up on entering into the lease contract, submit an advance action plan a ards the use

of the leased rural land accompanied by this contract document to the Ministry of avviculture and
rural development.

4.9 The lessee shall in no way make any unauthorized use of the leased land beyond the predetermined
purpose or objective or plan as stated in article 3 this agreement without expressed consent of the
lessor in writing.

4.10 Unless 75% of the project land is developed the lessee has no right to transfer the lanc or properties
developed on the land in favour of any other company or individual. .

4.11 Up on developing 75 % of the land, the lessee can transfer the land or properties dey oloped on the
land in favor of any other company or individual only with the prior permit of the less:

4.12. However the right of sub article 4.11 being as it is, the lessee shall not have the rigit to transfer

only the remaining land which is not developed.

Article 5
Right of Lessor

The lessor has exclusive right to:

wn

Monitor and establish the fact that the lessee is discharging and accomplishing ‘1s obligations
diligently

5.2 Restore such lands, covered by this lease which are not developed by the lessee on the cxpiry of one
year from the date specified for commencement of development in terms of clause | | mentioned
above, provided however that the lessee is given six months prior notice and fails ‘o cure such
failure with in such one year period.

5.3. The right of the lessor under article (5.1) above shall be exercised and performed in « manner that
does not cause any hindrances to the work and acti

ies of the lessee

5.4 Terminate the land lease agreement subject to at least six months prior notice in \ritten up on
justified good cause.

5.5 Shall have a right to amend the land rent, in accordance with Article 2.2.5 of this Agreement.

6.1

6.2

6.4

6.6

Tl

Take

23

Article 6
Obligations of Lessor

The lessor shall be obliged to deliver and hand over the vacant possession of leased land free of
impediments to the lessee within thirty(30) days from the execution of this land Lease .zreement.

In view of the importance of the proposed major investment, the lessor undertakes \ provide or
cause to provide special investment privileges such as exemptions from taxation and \mport duties
of capital goods and repatriation of capital and profits granted under the invest ent laws of
Ethiopia.

lhe lessor herby covenants with and assures the lessee that there are no legal or other mpediments
whatsoever in the Lessee's clearing the land and using the same for the lessce's activitics on the land
covered by this Agreement, and purposes ancillary or incidental thereto.
‘Yo arrange access and use of facilities of the Federal government and the Regional S:ate Research
centers with fee for the purpose of soil testing and mapping.

The lessor shall issue 6 (six) month advance notice prior to termination of this contract on the
grounds of failure to develop the land within the time limits in accordance with the contract
obligation or any damage on the natural resources or non performance of due payment of lease
charge and in the event of not addressing such issue, the Lessor may extend the tine period for
such compliance or terminate the agreement, in terms of this agreement .

The lessor shall ensure during the period of lease, Lessee shall enjoy peaceful anc trouble free
possession of the premises and it shall be provided adequate security, free of cost. fo: carrying out
its entire activities in the said premises, against any riot, disturbance or any other turbulent time
other than force majeure, as and when requested by the Lessee.

Article 7

Delivery of the lease land

The lessor shall, deliver to the lessees the site plan and the clear title certificate or certilicates of the lan

within thirty days from the date of signing this contract with lessor.

If the delivery process cannot be effected due to and reason caused on the part of the lessee in-spite «
informing the Lessee in writing, to that effect the lessor shall not assume any responsibility of suc
failure.

Land handing over shall be done within thirty days of the signing of this lease agrecment and it shi

come into in to force immediately thereg

<Ulture & BE
<a
Article 8
Contract Amendment and Renewal

8.1 This land lease Agreement shall be renewed on the same terms and conditions
8.2 Ifany of the parties wish to renew the agreement, it shall inform the other party at least 5.
months before the expiration of the contract period.

Article 9

Grounds for contract termination
The land Lease Agreement may be terminated for the following reasons, namely
9.1 Upon expiry of the Lease contract period, or such extended period as may be agreed by the parties.
9.2 Upon the failure of the lessor to deliver the land to the lessee due to causes other than
‘Force majeure’.

9.3. Upon the failure of the lessor to fulfill or observe any of its obligations or covenants herein containc
afier the Lessee has given a written notice of six month and the Lessor fails to so obser\ e and perform

9.4 Upon the failure of the Lessee to settle the annual rental and other relevant tax payments for ty
consecutive years.

9.5 Upon the failure of the Lessee to perform its obligations, within its control under this contract after t!
Lessor has given to the lessee six months prior notice calling upon the lessee to observe and perfor
such obligations

9.6 Up on giving at least a six month advance notice by the lessor in writing to the lessee to terminate th
lease contract for its own good reasons as indicated on sub article 5.4.

9.7 Up on giving at least a six month advance notice by the lessee in writing to the lessor to terminate th
lease contract for its own good reasons as indicated on sub article 3.6.

Article 10
Consequences of Contract Termination Procedure

10.1 On termination of this Land Lease Agreement, the Lessee shall surrender the leasec land back to 1!
Lessor within one year from the date of termination.

‘al EON

10.2 If this Agreement is terminated by the Lessee for any of the reasons stated in Article 9 .3 and 9.6 tl
lessor shall pay to the Lessee the value of improvements effected by the Lessee ov the land at the
market price after setting off any dues on account of rentals or taxes

10.3 If this agreement is terminated by the lessor for any of the reasons stated in article 0}. 9.5 and 9.71
payment shall be made by the Lessor to the Lessee on such termination

10.4 Where the agreement is terminated up on the expiry of the term of the lease agreement for the
reasons on article 9 the lessor has priority right to purchase properties over the land |: negotiation
with the lessee and, if not the lessee has the right to sale it to any interested thirc party up on
written permit of the lessor. In doing So the lessor or any concerned government «thority shall
expeditiously allow the lessee to do so.

Article 11
Registration

This Land Lease Agreement shall not be subject to registration and approval by a notary office. However,
the lessor as a representative and the highest authority of the Federal Democratic Republic of Ethiopian
government with respect to this lease agreement, shall guarantee validity of this Agreement despite
absence of the registration. Furthermore copies of the contract agreement shall be sent 'o the lessee,
District administration, finance office, investment commission and other concerned bodies |:rough lessor
enclosed with covering letter of cooperation.

Article 12
Governing Law

The governing law for operations under the agreement shall be the laws of Ethiopia.
Article 13
Force Majeure

Conditions of force majeure shall be governed by the Ethiopian Civil code.

Article 14

Covenant of peaceful posses:

The lessor warrants that it has full ownership and property rights in the leased area for granting this land leas«

Agreement and shall protect the right of the lessee t | possession. use and quiet ¢ a there

Article 15
Controlling calendar

The Ethiopian calendar shall be used and shall be controlling for the purpose of this agreement

Article 16
Annex to the Agreement
o The documents listed below shall be annexed and considered as part and parcel of this Agrevinent.
16.1 The site plan of the leased land
16.2 Photocopy of the ID or passport of the Lessee or duly authorized person by the lessee
16.3 Photocopy of the Memorandum and Articles of Association of the Lessee.
16.4 Land lease payment schedule
Article 17
Settlement of Disputes

In the event of a dispute arising between the lessor and the lessee arising out of or in connection with this Lai
Lease Agreement, both parties will do their utmost to resolve the dispute amicably anc to their mutu
satisfaction and if they are unable to achieve such a settlement the dispute shall be referred to Ethiopia
Federal Court.

bY

Article 18
Office and Notices

18.1 The Lessee shall establish and maintain an office in Ethiopia as may be necessary or convenient {.
carrying out operations.

18.2 All communications and notice required to be sent from one party hereto to the other shall be in writir
in the English or Amharic language and shall be delivered in person or sent by mail a! address indicate
in the preamble of this Agreement.

Article 19
Effective Date of the contract

This land lease Agreement shall remain effective for 25 years starting from the date of ectoher O1, 2010 a
shall come to expiry as of the date of september 31 2035.

LESSOR LESSEE
SIGNED AND SEALED and DELIVERED SIGNED, SEALED and DELIVERED
For and on behalf of the Ministry of For and on behalf of

Agriculture and Rural Development Sannati Agro Farm Enterprises Ple

Signature- Signature:

Date---

Address
